[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS BY COMMISSION OF DEPARTMENT OF HEALTH SERVICES PURSUANT TO SECTION 302 OF THE CONNECTICUT PRACTICE BOOK
The defendant Commissioner of Department of Health Services, hereinafter the Department, at the close of the plaintiff's case, moved for dismissal under 302 of Connecticut Practice Book for the following reasons:
(a) statute limitation defense pursuant to 52-584 of the Connecticut General Statutes. For this reason, see the decision of this court as to the other named defendant Newington Children's Hospital, dated June 24, 1992, (Meadow, J.).
On the other grounds argued by the Department that the CT Page 6161 plaintiff failed to make out a prima facie case, this court agrees.
The Department argued at the time of the motion during trial that the plaintiff's action was one in negligence. A breach of duty and a causal relationship between the Department's breach and the resulting harm are essential elements for a cause of action. The plaintiff failed to make out a prima facie case that there was any causal relationship between the harm and any alleged breach by the Department.
The plaintiff merely alleged statutory duties of the Department which he never proved were violated as to this plaintiff, nor that any breach thereof resulted in the plaintiff's injury.
There was no evidence that the Department failed to comply with any statutory duties or that the plaintiff ever made any claim or application for services by the Department, nor did the Department ever deny services to the plaintiff.
There further was no established relationship between the defendant Newington Hospital and the defendant Department with respect to any medical treatment and care that the plaintiff received at the hospital.
There was no evidence to establish that the Newington Children's Hospital programs for treatment are controlled by the Department. There was no evidence of any causal relationship that the injuries to the plaintiff were a consequence of any breach of any duty by the Department of Health Services.
Accordingly, the Motion to Dismiss is granted.
/s/ Meadow, J. FRANK S. MEADOW